Title: Abigail Adams to John Adams, 7 September 1776
From: Adams, Abigail
To: Adams, John


     
      Braintree Sepbr. 7 1776
     
     Last monday I left the Town of Boston, underwent the operation of a smoaking at the lines and arrived at my Brother Cranchs where we go for purification; there I tarried till wedensday, and then came Home, which seem’d greatly endeard to me by my long absence. I think I never felt greater pleasure at comeing Home after an absence in my Life. Yet I felt a vacuum in my Breast and sent a Sigh to Philadelphia. I long’d for a dear Friend to rejoice with me. Charlly is Banished yet, I keep him at his Aunt Cranch’s out of the way of those who have not had the Distemper, his Arm has many Scabs upon it which are yet very soar. He is very weak and sweats a nights prodigiously. I am now giving him the Bark. He recoverd very fast considering how ill he was. I pitty your anxiety and feel sorry that I wrote you when he was so Bad, but I knew not how it might turn with Him, had it been otherways than well, it might have proved a greater Shock than to have known that he was ill.
     This Night our good unkle came from Town and brought me yours of August 20, 21, 25, 27 and 28th for all of which I most sincerely thank you. I have felt uneasy to Hear from you. The Report of your being dead, has no doubt reach’d you by Bass who heard enough of it before he came away. It took its rise among the Tories who as Swift said of himself “By their fears betray their Hopes” but How they should ever take it into their Heads that you was poisond at New York a fortnight before that we heard any thing of that villans Zedwitz plan of poisoning the waters of the City, I cannot tell. I am sometimes ready to suspect that there is a communication between the Tories of every State, for they seem to know all news that is passing before tis known by the Whigs.
     We Have had many Stories concerning engagements upon Long Island this week, of our Lines being forced and of our Troops retreating to New York. Perticuliars we have not yet obtaind. All we can learn is that we have been unsuccessfull there; having Lost Many Men as prisoners among whom is Lord Sterling and General Sullivan.
     But if we should be defeated I think we shall not be conquered. A people fired like the Romans with Love of their Country and of Liberty, a zeal for the publick Good, and a Noble Emulation of Glory, will not be disheartned or dispirited by a Succession of unfortunate Events. But like them may we learn by Defeat the power of becomeing invincible.
     I hope to Hear from you by every Post till you return. The Herbs you mention I never Received. I was upon a visit to Mrs. S. Adams about a week after Mr. Gerry returnd, when She entertaind me with a very fine Dish of Green Tea. The Scarcity of the article made me ask her Where she got it. She replied her Sweet Heart sent it to her by Mr. Gerry. I said nothing, but thought my Sweet Heart might have been eaquelly kind considering the disease I was visited with, and that tea was recommended as a Bracer. A Little after you mention’d a couple of Bundles sent. I supposed one of them might contain the article but found they were Letters. How Mr. Gerry should make such a mistake I know not. I shall take the Liberty of sending for what is left of it tho I suppose it is half gone as it was very freely used. If you had mentiond a single Word of it in your Letter I should have immediately found out the mistake.
     Tis said that the Efforts of our Enemies will be to stop the communication between the colonies by taking possession of Hudsons Bay. Can it be effected? The Milford frigate rides triumphant in our Bay, taking vessels every day, and no Colony nor Continental vessel has yet attempted to hinder her. She mounts but 28 Guns but is one of the finest sailors in the British Navy. They complain we have not weighty mettle enough and I suppose truly. The Rage for privateering is as great here as any where and I believe the success has been as great.
     It will not be in my power to write you so regularly as when I was in Town. I shall not faill doing it once a week. If you come home the Post Road you must inquire for Letters where ever the Post sit out from.
     Tis Here a very General time of Health. I think tis near a twelve month since the pestilance raged here. I fear your being seazd with a fever, tis very prevalant I hear where you are. I pray God preserve you and return you in Health. The Court will not accept your Resignation, they will appoint Mr. Dalton and Dana to releave you.
     
      I am most affectionately Yours.
     
    